DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/487,600, filed on August 21, 2019.

Oath/Declaration
Oath/Declaration as filed on August 21, 2019 is noted by the Examiner.

Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 capitalizes the first letter of the word “According”.  Thus, the Examiner suggests making the first letter of the word “According” lowercase.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, in regard to claim 6, the phrase “may” recited in second and third lines of the claim renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Accordingly, any claims dependent on claim 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, in regard to claim 11, the phrase “may” recited in second and fourth lines of the claim renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Accordingly, any claims dependent on claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al., U.S. Patent Application Publication 2017/0124370 A1 (hereinafter He I).
Regarding claim 8, He I teaches an electronic device (1 FIGS. 1-2A, and 11, paragraph[0054] of He I teaches FIG. 2A is a block diagram of an exemplary fingerprint sensor device 23 incorporated in a mobile device such as a smartphone device 1 in FIG. 1B and including a pressure sensor; the fingerprint sensor device marker 21 is shown to illustrate an exemplary position of the fingerprint sensor device 23 placed below the top glass cover 50 with respect to the smartphone device 1; at the bottom of FIG. 2A is a cross-sectional view of the smartphone platform 1 along a cut line 22 and the enlarged view of the fingerprint sensor device 23 integrated with an optical anti-spoofing detector; and FIG. 2B shows top down views of two exemplary versions of the optical anti-spoofing detector arrangements for light sources and optical detectors in the fingerprint sensor device 23) comprising: 
a transparent cover (50 FIGS. 1-2A, and 11, paragraph[0055] of He I teaches the smartphone device 1 includes a touch panel assembly 10 with a display screen and an integrated fingerprint sensor module or device 23 located at the location 21 adjacent to the display screen of the touch panel assembly 10; the smartphone device 1 includes other sensors 12 as well, such as a camera; the smartphone device 1 can also include various buttons 14 and 16, such as side buttons for receiving certain user inputs in operating the phone; the touch panel assembly 10 can include a top transparent cover 50, such as an enhanced cover glass, that is disposed over a support glass 54; a colored epoxy material layer 52 can be used to attach the cover glass 50 to the support glass 54; the support glass 54 can be used to support bottom layers 56 of the touch panel assembly 10 including the display screen; for example, the bottom layers 56 can include an optically transparent conductive layer, e.g., an ITO pattern, which may be printed on a bottom or back surface of the support glass 54; the support glass 54 can be structured to form a hole or otherwise sized or cut to provide a housing or indent 58 for placing the fingerprint sensor module or device 23 and the optical anti-spoofing detector; and if the fingerprint sensor module or device 23 implements a capacitive fingerprint sensor of an array of capacitive sensing pixels, the top transparent cover 50 that covers the capacitive fingerprint sensor can be made sufficiently thin enable effective capacitive sensing);
55a display module disposed under the transparent cover and including multiple layers, at least one of the multiple layers having an opening formed in at least a partial area cover (54 and 56 FIGS. 1-2A, and 11, paragraph[0055] of He I teaches the smartphone device 1 includes a touch panel assembly 10 with a display screen and an integrated fingerprint sensor module or device 23 located at the location 21 adjacent to the display screen of the touch panel assembly 10; the smartphone device 1 includes other sensors 12 as well, such as a camera; the smartphone device 1 can also include various buttons 14 and 16, such as side buttons for receiving certain user inputs in operating the phone; the touch panel assembly 10 can include a top transparent cover 50, such as an enhanced cover glass, that is disposed over a support glass 54; a colored epoxy material layer 52 can be used to attach the cover glass 50 to the support glass 54; the support glass 54 can be used to support bottom layers 56 of the touch panel assembly 10 including the display screen; for example, the bottom layers 56 can include an optically transparent conductive layer, e.g., an ITO pattern, which may be printed on a bottom or back surface of the support glass 54; the support glass 54 can be structured to form a hole or otherwise sized or cut to provide a housing or indent 58 for placing the fingerprint sensor module or device 23 and the optical anti-spoofing detector; and if the fingerprint sensor module or device 23 implements a capacitive fingerprint sensor of an array of capacitive sensing pixels, the top transparent cover 50 that covers the capacitive fingerprint sensor can be made sufficiently thin enable effective capacitive sensing, and See also at least paragraph[0126] of He I); 
a biometric sensor module disposed under the display module to face the 5opening; and a pressure sensor module disposed under the display module and in a peripheral region of the biometric sensor module (24, 26 FIGS. 1-2A, and 11, paragraph[0056] of He I teaches the fingerprint sensor device or module 23 can include a fingerprint sensor chip 24 disposed on a back printed circuit board (PCB) 25 with integrated circuitry; the back PCB 25 can be disposed on a flexible printed circuit (FPC) 27; a micro pressure sensor 26 is disposed on the bottom side of the FPC 27 to measure the pressure and to capture a touch profile based on pressure measurements as part of the overall device anti-spoofing mechanism; an optional metal ring structure 29 can be disposed to surround the fingerprint sensor chip 23 and under the colored epoxy material layer 52; a thin epoxy material 31 can be used to glue the fingerprint sensor device 20 to the cover glass 50; and one or more light sources 33, including discrete components, such as light-emitting diodes (LEDs) or laser diodes (LDs) can be disposed on or near the back PCB 25, and one or more photodetectors 35, such as photodiodes, can be disposed on the fingerprint sensor chip 24 as part of the optical anti-spoofing sensor for liveness detection, paragraph[0055] of He I teaches the smartphone device 1 includes a touch panel assembly 10 with a display screen and an integrated fingerprint sensor module or device 23 located at the location 21 adjacent to the display screen of the touch panel assembly 10; the smartphone device 1 includes other sensors 12 as well, such as a camera; the smartphone device 1 can also include various buttons 14 and 16, such as side buttons for receiving certain user inputs in operating the phone; the touch panel assembly 10 can include a top transparent cover 50, such as an enhanced cover glass, that is disposed over a support glass 54; a colored epoxy material layer 52 can be used to attach the cover glass 50 to the support glass 54; the support glass 54 can be used to support bottom layers 56 of the touch panel assembly 10 including the display screen; for example, the bottom layers 56 can include an optically transparent conductive layer, e.g., an ITO pattern, which may be printed on a bottom or back surface of the support glass 54; the support glass 54 can be structured to form a hole or otherwise sized or cut to provide a housing or indent 58 for placing the fingerprint sensor module or device 23 and the optical anti-spoofing detector; and if the fingerprint sensor module or device 23 implements a capacitive fingerprint sensor of an array of capacitive sensing pixels, the top transparent cover 50 that covers the capacitive fingerprint sensor can be made sufficiently thin enable effective capacitive sensing, and See also at least paragraph[0057] of He I).
Regarding claim 12, He I teaches the electronic device of claim 8, wherein the biometric sensor module includes a biometric sensor and a housing accommodating the biometric sensor, (24, 58 FIGS. 1-2A, and 11, paragraph[0056] of He I teaches the fingerprint sensor device or module 23 can include a fingerprint sensor chip 24 disposed on a back printed circuit board (PCB) 25 with integrated circuitry; the back PCB 25 can be disposed on a flexible printed circuit (FPC) 27; a micro pressure sensor 26 is disposed on the bottom side of the FPC 27 to measure the pressure and to capture a touch profile based on pressure measurements as part of the overall device anti-spoofing mechanism; an optional metal ring structure 29 can be disposed to surround the fingerprint sensor chip 23 and under the colored epoxy material layer 52; a thin epoxy material 31 can be used to glue the fingerprint sensor device 20 to the cover glass 50; and one or more light sources 33, including discrete components, such as light-emitting diodes (LEDs) or laser diodes (LDs) can be disposed on or near the back PCB 25, and one or more photodetectors 35, such as photodiodes, can be disposed on the fingerprint sensor chip 24 as part of the optical anti-spoofing sensor for liveness detection, and See also at least paragraphs[0055] and [0057] of He I).









Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He I, in view of Shinoda et al., U.S. Patent Application Publication 2006/0034499 A1 (hereinafter Shinoda).
Regarding claim 9, He I teaches the electronic device of claim 8, further comprising:; but does not expressly teach  10a bracket on which the display module is seated, wherein the bracket includes a first area spaced apart from the biometric module by a first distance under the biometric sensor module and a second area spaced apart from the pressure sensor module by a second distance under the pressure sensor module.  
However, Shinoda teaches a bracket on which the display module is seated, wherein the bracket includes a first area spaced apart from the biometric module by a first distance under the biometric sensor module and a second area spaced apart from the pressure sensor module by a second distance under the pressure sensor module (6B FIGS. 1-5, paragraph[0056] of Shinoda teaches further, in the fingerprint read part 18, as shown in FIGS. 3, 4, the case part 6 is comprised of a front case part 6F and a rear case part 6B; and the window 20 is formed in the front case part 6F and the fingerprint sensor 22 is disposed inside the case part 6; this fingerprint sensor 22 is implemented on a print circuit board 34 that is a wiring member contained in the case part 6; and its sensor surface 24 is positioned to correspond to the window 20 in the case part 6; each lead 36 of the fingerprint sensor 22 is connected to a conductor pattern 38 on the print circuit board 34 with a conductive material, for example, solder 40, as a conductor portion of the wiring member; and for the conductive material, a conductive adhesive may be used other than the solder 40, and See also at least paragraphs[0047]-[0048]).
Furthermore, He I and Shinoda are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device for suitable fingerprint sensing.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of He I based on Shinoda to have a bracket on which the display module is seated, wherein the bracket includes a first area spaced apart from the biometric module by a first distance under the biometric sensor module and a second area spaced apart from the pressure sensor module by a second distance under the pressure sensor module.  One reason for the modification as taught by Shinoda is to have a suitable information processing device including a function for authenticating a person by reading the person's fingerprints (paragraph[0003] of Shinoda).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over He I, in view of Choo et al., U.S. Patent Application Publication 2018/0151641 A1 (hereinafter Choo).
Regarding claim 14, He I teaches the electronic device of claim 8, but does not expressly teach wherein the biometric sensor 15module is attached using a transparent adhesive member to face the opening under the display module.  
However, Choo teaches wherein the biometric sensor 15module is attached using a transparent adhesive member to face the opening under the display module (4 FIG. 1, paragraph[0047] of Choo teaches a receiving portion of the fingerprint sensor 23 is situated opposite the display panel to face the transparent substrate 11; the receiving portion comprises a detector plane where a fingerprint pattern is detected; the fingerprint sensor module 23 is bonded to the display panel 14, 15, 16, 17, and 19 so that the receiving portion of the fingerprint sensor module 23 faces the transparent substrate 11; the presence of air gaps between the fingerprint sensor module 23 and the display panel may significantly deteriorate sensor performance or make fingerprint sensing impossible; accordingly, the receiving portion of the fingerprint sensor module 23 is bonded to the back plate 19 of the display panel with an adhesive 22; and the adhesive 22 may be an optical clear adhesive (OCA), a pressure sensitive adhesive (PSA), etc).
Furthermore, He I and Choo are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device for suitable fingerprint sensing.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of He I based on Choo wherein the biometric sensor 15module is attached using a transparent adhesive member to face the opening under the display module.  One reason for the modification as taught by Choo is to have a display panel configured to be situated under a transparent substrate and display an image on a display area toward the transparent substrate, and a suitable fingerprint sensor under the display panel to detect a fingerprint contacting the transparent substrate (ABSTRACT of Choo).



Potentially Allowable Subject Matter
Claim 1 may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, and to address objections if any set forth in this Office action, because for claim 1 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-7, 10-11, 13, and 15 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, and other objections if any and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 2-7, 10-11, 13, and 15 the prior art references of record do not teach the combination of all element limitations as presently claimed.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621